Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 12/06/2021 has been entered. Claims 1 and 7 have been amended. Claims 1-10 remain pending in the application. Objection to title is withdrawn. Rejections of claims 1-6 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn. Receipt is acknowledged of certified copy of the application CN201910684493.8.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as unpatentable over Ding (US 20190272408 A1) in view of Peng (US 20190102594 A1).
Regarding claim 1, Ding (e.g., Figs. 1-16) discloses a display panel control system for recognizing a fingerprint of a finger, comprising: 
(display unit includes a liquid crystal display panel 20) configured to display images; 
a touch sensor (touch sensor; [0080]-[0081] and [0101]-[0102]) electrically-connected to the display unit (display unit includes a liquid crystal display panel 20) and configured to sense a touch area where the display unit is being touched by the finger ([0079]-[0081] and [0100]-[0102]; touch sensing); 
a controller (controller 80) electrically-connected to the display unit (display unit includes a liquid crystal display panel 20) and the touch sensor (touch sensor; [0080]-[0081] and [0101]-[0102]), wherein the controller (controller 80) is configured to control a plurality of light transmitting holes (light transmitting holes 31) formed in the touch area used for fingerprint signals to pass through when the display unit is being touched by the finger (light transmitting holes 31 are formed in the touch area for fingerprint detection; [0079]-[0080] and [0100]-[0101]); and 
a sensor unit (sensor unit 10 includes sensors 11) electrically-connected to the controller (controller 80), disposed corresponding to the display unit (display unit includes a liquid crystal display panel 20), and configured to receive the fingerprint signals passing through the light transmitting holes (light transmitting holes 31) and to collect fingerprint images (Figs. 3-5 and 13; fingerprint imaging). 

Ding does not expressly discloses the controller is configured to control the display unit to display the images when the finger leaves the display unit. However, Peng discloses a display panel control system for recognizing a fingerprint of a finger, comprising: a touch sensor configured to sense a touch area where the display unit is ([0064]; touch sensor, touch detection for fingerprint sensing), a controller is configured to control the display unit to display the images when the finger leaves the display unit ([0055]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Peng to the display device of Ding. The combination/motivation would be to develop a fingerprint sensor and a fingerprint identification method applied to a display panel with a convenience of operation, e.g., selecting an application icon and collecting fingerprint information without interrupting the image display.

Regarding claim 4, Ding in view of Peng discloses the display panel control system according to claim 1, Ding (e.g., Figs. 1-16) discloses wherein the display unit includes a first substrate (e.g., Fig. 13; a substrate, on which electrodes 24 are disposed), a second substrate (e.g., Fig. 13; a substrate, on which electrodes 23 are disposed) disposed opposite to the first substrate, and a liquid crystal layer (e.g., Fig. 13; liquid crystal layer 25) disposed between the first substrate and the second substrate.

Regarding claim 7, Ding (e.g., Figs. 1-16) discloses a display panel control method for recognizing a fingerprint of a finger, comprising steps of: 
a display step of disposing a display unit being configured to display images (display unit includes a liquid crystal display panel 20 displays images); 
a sensing step of sensing a touch area where the display unit is being touched (touch sensing; [0080]-[0081] and [0101]-[0102]); 
(light transmitting holes 31) formed in the touch area to cause the display unit being used for fingerprint signals to pass through when the display unit is being touched by the finger (light transmitting holes 31 are formed in the touch area for fingerprint detection; [0079]-[0080] and [0100]-[0101]); and 
a fingerprint image acquisition step of receiving the fingerprint signals (fingerprint sensor unit 10 includes optical sensors 11 detects fingerprint signals) passing through the light transmitting holes (light transmitting holes 31), collecting fingerprint images (Figs. 3-5 and 13; fingerprint sensor unit 10 includes optical sensors 11 collect fingerprint images).

Ding does not expressly discloses controlling the display unit to display the images when the finger leaves the display unit. However, Peng discloses a display panel control system and a control method for recognizing a fingerprint of a finger, comprising: a sensing step of sensing a touch area where the display unit is being touched ([0064]; touch sensing for fingerprint sensing), and a controlling step of controlling the display unit to display the images when the finger leaves the display unit ([0055]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Peng to the display device of Ding. The combination/motivation would be to develop a fingerprint sensor and a fingerprint identification method applied to a display panel with a convenience of operation, e.g., selecting an application icon and collecting fingerprint information without interrupting the image display.

Regarding claim 8, Ding in view of Peng discloses the display panel control method according to claim 7, Ding (e.g., Figs. 1-16) discloses wherein the controlling step comprises: when the display unit is being touched, applying a voltage to the liquid crystal layer located in the touch area to cause a plurality of liquid crystal molecules to twist to form the light transmitting holes in a transparent state (light transmitting holes 31 are formed in the touch area when voltages are applied to the liquid crystal layer 30; [0117]).

5.	Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Ding (US 20190272408 A1) in view of Peng (US 20190102594 A1) and further in view of Zhang (CN 104182727 A).
Regarding claim 2, Ding in view of Peng discloses the display panel control system according to claim 1, Ding (e.g., Figs. 1-16) discloses wherein the sensor unit includes a plurality of sensors arranged in an array (e.g., Figs. 5 and 10; an array of sensors 11), and the sensors are disposed in one-to-one correspondence with the light transmitting holes (e.g., Figs. 5 and 10; one light transmitting hole 31 corresponds to at least one sensor 11). The examiner further cites Zhang as a reference. Zhang (e.g., Figs. 11-17) discloses a display panel control system similar to that disclosed by Ding, comprising: a touch sensor 11, a liquid crystal display panel 9, and a fingerprint sensor unit 3, wherein a control unit is configured to control a plurality of light transmitting holes (e.g., Figs. 16-17; light transmitting holes A) formed in the touch area used for fingerprint signals to pass through when the display unit is being touched; and wherein the sensor unit includes (e.g., Figs. 16-17; sensor unit 3 includes an array of sensors), and the sensors are disposed in one-to-one correspondence with the light transmitting holes (e.g., Figs. 16-17; one light transmitting hole A corresponds to one sensor). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhang to the display device of Ding in view of Peng. The combination/motivation would be to provide an optical fingerprint sensor with an improved resolution.

Regarding claim 3, Ding in view of Peng and further in view of Zhang discloses the display panel control system according to claim 2, Ding (e.g., Figs. 1-16) discloses wherein the sensor includes one of a fingerprint scanner sensor, a camera sensor, a light sensor, and a distance sensor, or includes a combination thereof (optical sensor 11). Zhang (e.g., Figs. 11-17) also discloses wherein the sensor includes one of a fingerprint scanner sensor, a camera sensor, a light sensor, and a distance sensor, or includes a combination thereof (optical sensor 3).

Regarding claim 10, Ding in view of Peng discloses the display panel control system according to claim 7, Ding (e.g., Figs. 1-16) discloses wherein the fingerprint image acquisition step includes a step of disposing a sensor unit, and the sensor unit includes a plurality of sensors arranged in an array (e.g., Figs. 5 and 10; an array of sensors 11), and the sensors are disposed in one-to-one correspondence with the light transmitting holes (e.g., Figs. 5 and 10; one light transmitting hole 31 corresponds to at least one sensor 11). The examiner further cites Zhang as a reference. Zhang (e.g., Figs. 11-17) discloses a display panel control system and a control method similar to that disclosed by Ding, wherein the fingerprint image acquisition step includes a step of disposing a sensor unit, and the sensor unit includes a plurality of sensors arranged in an array (e.g., Figs. 16-17; sensor unit 3 includes an array of sensors), and the sensors are disposed in one-to-one correspondence with the light transmitting holes (e.g., Figs. 16-17; one light transmitting hole A corresponds to one sensor). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhang to the display device of Ding in view of Peng. The combination/motivation would be to provide an optical fingerprint sensor with an improved resolution.

6.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Ding (US 20190272408 A1) in view of Peng (US 20190102594 A1) and further in view of Chen (US 20100245723 A1).
Regarding claim 5, Ding in view of Peng discloses the display panel control system according to claim 1, but does not disclose wherein a material of the liquid crystal layer includes a polymer dispersed liquid crystal as claimed. However, Chen (e.g., Figs. 4, 6-9, and 11) discloses a display panel, wherein a material of the liquid crystal layer includes a polymer dispersed liquid crystal (polymer dispersed liquid crystal layer 72), and the polymer dispersed liquid crystal includes a plurality of liquid crystal molecules and a plurality of reticulated polymers (liquid crystal molecules 136 in polymer network 158); the first substrate includes an array substrate (array substrate 68), and the second substrate includes a color film substrate (color filter substrate 76) and a polarizer (polarizer 62) disposed at a side of the color film substrate (color filter substrate 76) facing away from the liquid crystal layer (liquid crystal layer 72). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen to the display device of Ding in view of Peng. The combination/motivation would be to control a light switching between transmitting and non-transmitting states of a liquid crystal medium with an improved response time, a reduced driving voltage, and an increased transmittance.

7.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Ding (US 20190272408 A1) in view of Peng (US 20190102594 A1) and further in view of Mizusaki (US 20190144753 A1).
Regarding claim 6, Ding in view of Peng discloses the display panel control system according to claim 4, but does not disclose a material of the liquid crystal layer includes thermotropic liquid crystal or lyotropic liquid crystal as claimed. However, Mizusaki (e.g., Figs. 1-3, and 11) discloses a display panel, wherein a material of the liquid crystal layer (liquid crystal layer 30) includes thermotropic liquid crystal or lyotropic liquid crystal ([0043]; thermotropic liquid crystal), and the liquid crystal includes a biphenyl liquid crystal, a phenylcyclohexane liquid crystal, or an ester liquid crystal (e.g., biphenyl liquid crystal; [0061]-[0062]); the first substrate includes an array substrate (array substrate 20) and a lower polarizer (lower polarizer 60) disposed at a side of the array substrate (array substrate 20) facing away from the liquid crystal layer (liquid crystal layer 30), and the second substrate (substrate 10) includes a color film substrate (color filter substrate 13) and a upper polarizer (upper polarizer 60) disposed at a side of the color (color filter substrate 13) facing away from the liquid crystal layer (liquid crystal layer 30). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Mizusaki to the display device of Ding in view of Peng. The combination/motivation would be to control a light switching between transmitting and non-transmitting states of a liquid crystal medium with an improved response speed.

8.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Ding (US 20190272408 A1) in view of Peng (US 20190102594 A1) and further in view of Sumiyoshi (US 20050259193 A1).
Regarding claim 9, Ding in view of Peng discloses the display panel control method according to claim 8, but does not disclose wherein a material of the liquid crystal layer includes a polymer dispersed liquid crystal as claimed. However, Sumiyoshi (Figs. 1-25) discloses a display panel, wherein a material of the liquid crystal layer includes a polymer dispersed liquid crystal (PDLC layer; [0022], [0073], [0079], and [0081]), and the polymer dispersed liquid crystal includes the liquid crystal molecules and a plurality of reticulated polymers (PDLC layer; [0022], [0073], [0079], and [0081]); when no voltage is applied, an optical axis of the liquid crystal molecules are randomly oriented to form a disordered state and incident light is scattered, so that the liquid crystal layer is in a fog state ([0079] and claim 11); when a voltage is applied, the optical axis of the liquid crystal molecules are arranged perpendicular to a plane of the liquid crystal layer, so that the liquid crystal layer forms the light transmitting holes being in a transparent state ([0081] and claim 11). Therefore, it would have been obvious to one skilled in the art at the 

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Peng (US 20190102594 A1) has been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691